DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 7/17/2021 has been entered.  Claims 1, 3, 7, 8, 11, and 12 have been canceled.  New claims 22-25 have been added.  Claims 2, 4-6, 9, 10, and 13-25 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As noted in the prior office action, the recited “about 8.5%” endpoint for the polystyrene content is not supported by the original disclosure at the time of filing.
Claims 2, 4-6, 9, 10, and 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "slippery" in claims 2, 22 and 24 is a relative term which renders the claim indefinite.  The term "slippery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As discussed with Applicant’s Attorneys on 7/14/2021, given that the 
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites that the polyethylene blend of the non-cling layer comprises 10-30% by weight of linear low density polyethylene, however, it is unclear whether the 10-30wt% is based upon the weight of the polyethylene blend or the weight of the non-cling layer, particularly given that the claim recites that the blend “comprises” the recited content of LLDPE while the instant specification at the time of filing recites that the non-cling layer is preferably composed of from about 40-80% by weight LDPE, from about 10-30% by weight of LLDPE, and from about 1-25% by weight of polystyrene in Paragraph 0022.  
Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 has been amended to recite, “wherein the multilayer stretch film has a of about 0.4 mils to about 5 mils” (emphasis added) and given that the term “thickness” has been deleted in the amended claim, it is unclear as to what the film “has” which is “of about 0.4 mils to about 5 mils”, e.g. a total thickness, a coating on the film, a thickness of the core layer, etc.  Further, dependent claims 14-16 do not remedy the above, with claims 14-15 being further indefinite given that “the thickness” lacks antecedent basis in the claims.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 24 recites percentage ranges for the polyethylene and the polystyrene but fails to recite a basis for the percentages, and hence one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
Claims 2, 4-6, 9, 10, and 13-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobreski (USPN 4,820,589, hereinafter referred to as Dobreski ‘589) in view of Dobreski (USPN 4,804,564) or Moore (USPN 4,957,679) or Hosoda (USPN 5,847,042).
Dobreski ‘589 discloses a “stretch wrap film having one-sided cling of a thermoplastic A/B layer film structure wherein layer A in its stretched condition has a comparatively high cling force to layer B and layer B has at least substantially no cling force to a layer of itself and has a slide property when layer B is in contact with a layer of itself with relative motion therebetween and the surface of layer B presents sufficient area of an organic polymer which of its very nature causes the no cling force and the slide property” (Abstract) “such that during its stretched condition the effective surface free energy of B is reduced” (Col. 4, lines 48-53) thereby reading upon the claimed “wherein the non-cling layer is not slippery when the multilayer stretch film is in an unstretched state and is slippery when the multilayer stretch film is in a stretched stated” as recited in instant claims 2, 22 and 24.  Dobreski ‘589 discloses that the film may include an intermediate layer between the cling layer A and layer B, such as a layer of A without a cling additive or a layer of B without its anti-cling polymer material or any other barrier type thermoplastic resin (Col. 4, lines 17-26), thereby generally reading upon the claimed core layer with cling layer A generally reading upon the claimed cling layer, and layer B generally reading upon the claimed “non-cling layer”.  In terms of the composition of the layers, Dobreski ‘589 discloses that particularly preferred stretch wrap thermoplastic films suitable for use in the invention are polyolefins such as polyethylene, polypropylene, co-polymers of ethylene and propylene, and polymers obtained from ethylene or propylene polymerized with relatively minor amounts of other mono-olefinic monomers such as butene-1; with the preferred thermoplastic prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Therefore, the difference between the teachings and/or suggestions of Dobreski ‘589 and the claimed invention as recited in instant claims 2, 22 and 24, is that Dobreski ‘589 does not disclose that the non-cling layer comprises polystyrene as the anti-cling polymer additive blended with the polyethylene as broadly recited in instant claim 22, particularly 50-99% polyethylene with 1-25% polystyrene as in instant claim 24, and more particularly 50-99wt% of a blend of LDPE and LLDPE with polystyrene as in instant claim 2.  However, as noted above, Dobreski ‘589 clearly discloses that the layer B reading upon the non-cling layer may be formed from polyethylene as the thermoplastic resin, particularly LLDPE and in “addition” fabricated 
More specifically, Dobreski discloses that an aromatic polymer, particularly a polystyrene homopolymer, acts as an antiblocking agent, e.g. anti-cling polymer, when blended in a polyethylene resin or blown film made from polyethylene including LLDPE as well as blends of LLDPE with LDPE, wherein commonly used antiblock agents such as diatomaceous earth or silica often have deleterious effects on the physical properties of the films while the aromatic polymer when used in proper amounts, blended up to about 10wt% in the ethylene polymer(s) (reading upon the claimed polystyrene content as recited in instant claims 5, 6, 9, 21 and 24), can provide beneficial antiblock properties as well as improved physical properties such as improved processability of the film (Col. 1, line 51-Col. 2, line 52; Col. 2, line 58 – Col. 3, line 9).  Similarly, Moore discloses that by blending from 1 to 20 percent of a styrene polymer such as polystyrene (reading upon the claimed polystyrene content as recited in instant claims 5, 6, 9, 21, and 24) into a high density polyethylene (HDPE) blown film, slip and/or antiblock properties can be provided to the plastic film; wherein Moore also generally discloses that numerous prior patents discloses films made from blends comprising a styrene polymer and 
Hence, one having ordinary skill in the art at the time of the invention would have been motivated to utilize polystyrene as an antiblock or slip agent in the slip layer taught by Dobreski ‘589, based upon the teachings of Dobreski or Moore or Hosoda and in amounts as disclosed by Dobreski or Moore or Hosoda, or in any amount within the broad range for the anti-cling polymer content as disclosed by Dobreski ‘589 to provide the desired anti-cling/slip properties in the stretched state as taught by Dobreski ‘589 for a particular end use, given that it is prima facie
With regards to instant claims 4-6, it is again noted as discussed in detail above, that Dobreski ‘589 clearly teaches and/or suggests the use of polyethylene for layer B, including LLDPE and LDPE, and although Dobreski ‘589 does not specifically disclose a content of LLDPE of 10-30% by weight as recited in instant claim 4, given that Dobreski ‘589 discloses that the content of the other or second thermoplastic resin may range from about 0.1 to about 100% of the B layer, the use of LLDPE in any remaining content, e.g. about 0 to about 99.9% of the B layer, would have been obvious to one having ordinary skill in the art at the time of filing and would read upon the range as recited in instant claim 4, thereby rendering the invention as recited in instant claims 4-6 obvious over the teachings of Dobreski ‘589 in view of Dobreski, Moore, or Hosoda, wherein the polystyrene content of instant claims 5-6 has been discussed above.
With regards to instant claim 10, although Dobreski ‘589 does not specifically disclose that the B layer as the non-cling layer further comprises about 0.1% to about 1.5% by weight of additives as broadly claimed, given that the incorporation of conventional additives such as colorants and processing aids including additional slip or antiblocking agents as in Hosoda in an amount as disclosed by Hosoda (Col 3, lines 38-46), or in an “additive” amount similar to the additive amount disclosed by Dobreski ‘589 for layer A, i.e. 0.1 to 10% by weight, is conventional in the art, and given that there is no clear differentiation between the polystyrene utilized as a slip or noncling additive in layer B and the broadly claimed additives, the claimed invention as recited in instant claim 10 would have been obvious over the teachings of Dobreski ‘589 in view of Dobreski, Moore, or Hosoda given that it is prima facie
With regards to instant claims 13-15 and 17-20, Dobreski ‘589 recites that the A layer is preferably between 10% and 99.5% of the overall film thickness, and the B layer is preferably between 90 and 0.5% of the overall film thickness, with an example comprising a 75/25 A/B coextruded film of 0.9 mil and an example comprising a 90/10 A/B coextruded film of 0.9 mil (Examples), and given that Dobreski ‘589 discloses that an additional layer reading upon the core layer may be provided between the A and B layers, wherein the additional layer may be a layer of A layer or a layer of B layer without the additives as noted above, the thicknesses and layer weights/percentages as recited in instant claims 13-15 and 17-19 would have been obvious to one having ordinary skill in the art at the time of the invention given that overall film thicknesses on the same order of magnitude as suggested by Dobreski ‘589 would have been obvious to one skilled in the art reading upon instant claims 13-15 and either an additional A layer or additional B layer as the claimed core layer in combination with the A and B layers containing the additives based upon the above percentages of the overall film thickness would read upon the percentages as recited in instant claims 17-19, thereby rendering the claimed invention obvious over Dobreski ‘589 in view of Dobreski, Moore, or Hosoda, particularly given the absence of any showing of criticality or unexpected results with regards to the claimed thicknesses or layer percentages.  With regards to instant claim 20, which depends upon instant claim 19, it is again noted that Dobreski ‘589 clearly discloses that the A layer or the B layer may be formed from LLDPE plus their respective additives, and given that Dobreski ‘589 discloses that the additional intermediate layer may be a layer of A without the cling additive or a layer of B without the anti-cling polymer, a core layer of 100wt% of LLDPE would have been obvious to one having ordinary skill in the art at the time of the invention and hence, in addition to the discussion above with regards to instant claims 17-19, the claimed invention as recited in 
With regards to instant claims 16 and 21, the thickness and weight percentage limitations have been discussed above with regards to instant claims 4-6, 13-15 and 17-19, and given that the applied “stretching force of greater than about 200 pounds” is a process limitation with respect to the intended end use of the film that does not appear to materially or structurally differentiate the claimed invention from the invention taught and/or suggested by Dobreski ‘589 in view of Dobreski, Moore, or Hosoda, given that Dobreski ‘589 specifically discloses that the film may be stretch from a minimum stretch of about 50% to about 300-400%, wherein the stretching or wrapping of the film may be manual or automatic (Col. 1; Col. 2, lines 28-33), the claimed invention as recited in instant claims 16 and 21 would have been obvious over the teachings of Dobreski ‘589 in view of Dobreski, Moore, or Hosoda.
Response to Arguments
Applicant’s arguments filed 7/17/2021 have been considered but are not persuasive and/or moot in view of the new grounds of rejection presented above.  With regards to the rejections under 35 U.S.C. 112 as recited in the prior office action, although the claim amendments filed 7/17/2021 addressed most of the prior 112 rejections as argued by the Applicant, claim 21 remains rejected under 35 U.S.C. 112, first paragraph, based upon the about 8.5% endpoint for the polystyrene content and the amended claims are further rejected under 35 U.S.C 112, second paragraph, for the reasons discussed in detail above.  Applicant’s arguments with respect to the rejections based upon Kitzmiller or Tukachinsky (as the primary reference) are persuasive and hence the rejections under 35 U.S.C. 102 and 103 as recited in the prior office action have been withdrawn, however, a new ground(s) of rejection is presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 6, 2021